Petition dated August 1, 1979 dismissed, sua sponte, on ground petitioner has failed to properly commence a review proceeding by the filing of a petition and the issuance and service of a notice of motion within 30 days after service of the appeal board’s order as required by section 298 of the Executive Law. Were we to reach the merits, we would confirm the determination of the appeal board dismissing the complaint for lack of probable cause. Mahoney, P. J., Sweeney, Kane and Staley, Jr., JJ., concur.